Exhibit 10.2
FORM CD-451
(REV 10/98)
U.S. DEPARTMENT OF COMMERCE
      GRANT X COOPERATIVE AGREEMENT
AMENDMENT TO
FINANCIAL ASSISTANCE AWARD
ACCOUNTING CODE


                   **See Attached**
AWARD NUMBER


NCR-92-18742
RECIPIENT NAME


VeriSign, Inc. VeriSign, Inc.
AMENDMENT NUMBER


32
STREET ADDRESS


21355 Ridgetop Circle 1666 K. Street, NW Suite 410
EFFECTIVE DATE
Dulles, Virginia 20166 Washington, DC 20006


Dulles, Virginia 20166 Washington, DC 20006
EXTEND WORK COMPLETION TO


November 30, 2018
CFDA NO. AND PROJECT TITLE:
COSTS ARE REVISED AS
FOLLOWS:
PREVIOUS ESTIMATED COST
ADD
DEDUCT
TOTAL
ESTIMATED COST
FEDERAL SHARE OF COST
$0.00
$0.00
$0.00
$0.00
RECIPIENT SHARE OF COST
$0.00
$0.00
$0.00
$0.00
TOTAL ESTIMATED COST
$0.00
$0.00
$0.00
$0.00
REASON(S) FOR AMENDMENT


This agreement is hereby amended to (1) approve the .com Registry Agreement (as
revised); (2) cap the price of .com registrations at $7.85 and allow VeriSign to
take price increases only upon prior written approval of the Department; (3)
permit VeriSign to petition the Department for relief from price restrictions if
it can demonstrate that it no longer has market power; (4) extend the expiration
date until November 30, 2018; and (5) affirm that the Department's approval of
the .com Registry Agreement does not confer antitrust immunity.


EXCEPT AS SPECIFIED IN THIS AMENDMENT, ALL PREVIOUS TERMS AND CONDITIONS REMAIN
IN EFFECT.
This Amendment approved by the Grants Officer is issued in triplicate and
constitutes an obligation of Federal funding. By signing the three documents,
the Recipient agrees to comply with the Amendment provisions checked below and
attached, as well as previous provisions incorporated into the Award. Upon
acceptance by the Recipient, two signed Amendment documents shall be returned to
the Grants Officer and the third document shall be retained by the Recipient. If
not signed and returned without modification by the Recipient within 30 days of
receipt, the Grants Officer may unilaterally terminate this Amendment.
X Special Award Conditions


    Line Item Budget


    Other:
SIGNATURE OF DEPARTMENT OF COMMERCE GRANTS OFFICER


/s/ JANNET CANCINO


Jannet Cancino
DATE


            11/29/2012
TYPED NAME, TYPED TITLE, AND SIGNATURE OF AUTHORIZED RECIPIENT OFFICIAL


/s/ D. JAMES BIDZOS


D. James Bidzos, President and Chief Executive Officer


D. James Bidzos, President and Chief Executive Officer
DATE


            11/29/2012







--------------------------------------------------------------------------------


Award Number: NCR-92-18742














Award ACCS Information
Bureau Code
FCFY
Project Task
Org Code
Obj Class
Obligation Amount
 
 
 
 
 
 





Award Contact Information
Contact Name
Contact Type
Email
Phone
 
 
 
 





NIST Grants Officer:
 
NIST Grants Specialist:
    Jannet Cancino
 
    Nuria Martinez
    100 Bureau Drive, MS 1650
 
    100 Bureau Drive, MS 1650
    Gaithersburg, MD 20899-1650
 
    Gaithersburg, MD 20899-1650
    (301) 975-6544
 
    (301) 975-6215





--------------------------------------------------------------------------------




SPECIAL AWARD CONDITIONS
Cooperative Agreement No. NCR 92-18742


AMENDMENT NUMBER THIRTY-TWO (32)


Whereas the Department finds that approval of the renewal of the .com Registry
Agreement attached hereto as Exhibit A, on the terms and conditions set forth
below, is in the public interest; Therefore, Verisign and the Department agree
as follows:


1.    Pursuant to Section I.B.2.A. of Amendment 19, Verisign Relationship with
ICANN, as amended by Section 2 of Amendment 30, the .com Registry Agreement
attached hereto as Exhibit A is approved.


2.    The Maximum Price charged by VeriSign for registration or renewal of a
.com domain name during the term of the .com Registry Agreement approved hereby
shall not exceed US $7.85; provided, however, that VeriSign shall be entitled to
increases in the Maximum Price in accordance with Section 7.3(d)(ii) of the .com
Registry Agreement; provided further that VeriSign shall not exercise such right
unless the Department provides prior written approval that the exercise of such
right will serve the public interest, such approval not to be unreasonably
withheld.


3. (a) At any time after the Effective Date of this Amendment 32, Verisign shall
be entitled to seek removal of the pricing restrictions set forth in Section 7.3
of the .com Registry Agreement attached hereto if it demonstrates to the
Department that market conditions no longer warrant such restrictions. Verisign
shall be deemed to have made such a showing upon demonstrating that competition
from other top level domains, use of alternative Internet navigation techniques
(including search engines, browsers and URL shorteners, among others), reduced
demand for domain names, or other factors are sufficient to constrain Verisign’s
pricing of Registry Services at the current Maximum Price.
(b) Upon an application by Verisign for removal of pricing restrictions pursuant
to Section 3(a) of this Amendment 32, the Department shall consult with Verisign
in any evaluation of its application. The Department shall issue a written
decision explaining its reasons for granting or denying, in whole or in part,
such application within 90 days after submission of the application, or within
90 days after receipt of any additional materials requested by the Department to
evaluate the application, whichever date is later. If the Department determines
that additional time is needed to complete its review, then the parties shall
agree to an extension of time for six months or such other reasonable time as
the Department and Verisign may mutually agree.
4.    Section 1.B.10 of Amendment 19, Expiration Date, is amended as follows:


The Expiration Date of the Cooperative Agreement shall be November 30, 2018,
except that the Department of Commerce may in its sole discretion extend the
term of the Cooperative Agreement (1) for a period equal to the length of any
term of renewal under Section 4.2 or any other extension or continuation of the
Registry Agreement (whether or not the Registry Agreement remains in effect
through that term); (2) for a period equal to the length of the term of a
substitute registry agreement; or (3) for one year to permit the Department to
exercise its rights under section II.9 of this amendment, as amended, if the
Department does not approve any renewal under Section 4.2, or any other
extension or continuation of or substitution for, the Registry Agreement.


5.    The Department’s approval of the .com Registry Agreement is not intended
to confer federal antitrust immunity on Verisign with respect to the .com
Registry Agreement. Upon signature of both parties, Verisign will provide copies
of the Registry Agreement to both the Grants Officer and the Federal Programs
Officer.




6.    Except as modified by this Amendment, the terms and conditions of this
Cooperative Agreement, as previously amended, remain unchanged.


ATTACHMENT - Exhibit A




--------------------------------------------------------------------------------



.com Registry Agreement
(1 December 2012)
REGISTRY AGREEMENT
This REGISTRY AGREEMENT (this “Agreement”) is entered into as of 1 December 2012
by and between Internet Corporation for Assigned Names and Numbers, a California
nonprofit public benefit corporation (“ICANN”), and VeriSign, Inc. a Delaware
corporation.
ARTICLE 1 INTRODUCTION
Section 1.1    Effective Date. The Effective Date for purposes of this Agreement
shall be December 1, 2012.
Section 1.2    Top-Level Domain. The Top-Level Domain to which this Agreement
applies is .com (“TLD”).
Section 1.3    Designation as Registry Operator. Upon the Effective Date, until
the Expiration Date as defined in Section 4.1 hereof, ICANN shall continue to
designate VeriSign, Inc. as the sole registry operator for the TLD (“Registry
Operator”).
ARTICLE II REPRESENTATIONS AND WARRANTIES
Section 2.1    Registry Operator’s Representations and Warranties.
(a)    Organization; Due Authorization and Execution. Registry Operator is a
corporation, duly organized, validly existing and in good standing under the
laws of Delaware, and Registry Operator has all requisite power and authority to
enter into this Agreement. All corporate approvals and actions necessary for the
entrance by Registry Operator into this Agreement have been obtained and this
Agreement has been duly and validly executed and delivered by Registry Operator.
(b)    Statements made During Negotiation Process. The factual statements made
in writing by both parties in negotiating this Agreement were true and correct
in all material respects at the time made. A violation or breach of this
subsection shall not be a basis for termination, rescission or other equitable
relief, and, instead shall only give rise to a claim for damages.
Section 2.2    ICANN’s Representations and Warranties.
(a)    Organization; Due Authorization and Execution. ICANN is a nonprofit
public benefit corporation duly organized, validly existing and in good standing
under the laws of California. ICANN has all requisite corporate power and
authority to enter into this Agreement. All corporate approvals and actions
necessary for the entrance by ICANN into this Agreement have been obtained and
this Agreement has been duly and validly executed and delivered by ICANN.
ARTICLE III COVENANTS
Section 3.1    Covenants of Registry Operator. Registry Operator covenants and
agrees with ICANN as follows:
(a)    Preserve Security and Stability. 
(i)    ICANN Temporary Specifications or Policies. Registry Operator shall
comply with and implement all specifications or policies established by the
ICANN Board of Directors on a temporary basis, if adopted by the ICANN Board of
Directors by a vote of at least two-thirds of its members, so long as the ICANN
Board of Directors reasonably determines that immediate temporary establishment
of a specification or policy on the subject is necessary to maintain the
Stability or Security (as defined in Section 3.1(d)(iv)(G)) of Registry Services
or the DNS (“Temporary Specification or Policies”). Such proposed specification
or policy shall be as narrowly



--------------------------------------------------------------------------------



tailored as feasible to achieve those objectives. In establishing any
specification or policy under this provision, the ICANN Board of Directors shall
state the period of time for which the specification or policy is temporarily
adopted and shall immediately implement the Consensus Policy development process
set forth in ICANN’s Bylaws. ICANN shall also issue an advisory statement
containing a detailed explanation of its reasons for adopting the temporary
specification or policy and why the Board believes the specification or policy
should receive the consensus support of Internet stakeholders. If the period of
time for which the specification or policy is adopted exceeds 90 days, the ICANN
Board shall reaffirm its temporary adoption every 90 days for a total period not
to exceed one year, in order to maintain such policy in effect until such time
as it shall become a Consensus Policy as described in Section 3.1(b) below. If
during such one year period, the temporary policy or specification does not
become a Consensus Policy meeting the standard set forth in Section 3.1(b)
below, Registry Operator shall no longer be required to comply with or implement
such temporary policy or specification.
(b)    Consensus Policies.
(i)    At all times during the term of this Agreement and subject to the terms
hereof, Registry Operator will fully comply with and implement all Consensus
Policies found at http://www.icann.org/en/general/consensus-policies.htm, as of
the Effective Date and as may in the future be developed and adopted in
accordance with ICANN’s Bylaws and as set forth below. 
(ii)    “Consensus Policies” are those specifications or policies established
(1) pursuant to the procedure set forth in ICANN’s Bylaws and due process, and
(2) covering those topics listed in Section 3.1(b)(iv) below.  The Consensus
Policy development process and procedure set forth in ICANN’s Bylaws may be
revised from time to time in accordance with ICANN’s Bylaws, and any Consensus
Policy that is adopted through such a revised process and covering those topics
listed in Section 3.1(b)(iv) below shall be considered a Consensus Policy for
purposes of this Agreement. 
(iii)    For all purposes under this Agreement, the policies identified at
http://www.icann.org/en/general/consensus-policies.htm shall be treated in the
same manner and have the same effect as “Consensus Policies.”
(iv)    Consensus Policies and the procedures by which they are developed shall
be designed to produce, to the extent possible, a consensus of Internet
stakeholders, including the operators of gTLDs.  Consensus Policies shall relate
to one or more of the following: (1) issues for which uniform or coordinated
resolution is reasonably necessary to facilitate interoperability, Security
and/or Stability of the Internet or DNS; (2) functional and performance
specifications for the provision of Registry Services (as defined in Section
3.1(d)(iii) below); (3) Security and Stability of the registry database for the
TLD; (4) registry policies reasonably necessary to implement Consensus Policies
relating to registry operations or registrars; or (5) resolution of disputes
regarding the registration of domain names (as opposed to the use of such domain
names).  Such categories of issues referred to in the preceding sentence shall
include, without limitation:
(A)    principles for allocation of registered names in the TLD (e.g.,
first-come, first-served, timely renewal, holding period after expiration);
(B)    prohibitions on warehousing of or speculation in domain names by
registries or registrars;
(C)    reservation of registered names in the TLD that may not be registered
initially or that may not be renewed due to reasons reasonably related to (a)
avoidance of confusion among or misleading of users, (b) intellectual property,
or (c) the technical management of the DNS or the Internet  (e.g., establishment
of reservations of names from registration);
(D)    maintenance of and access to accurate and up-to-date information
concerning domain name registrations;



--------------------------------------------------------------------------------



(E)    procedures to avoid disruptions of domain name registration due to
suspension or termination of operations by a registry operator or a registrar,
including procedures for allocation of responsibility for serving registered
domain names in a TLD affected by such a suspension or termination; and
(F)    resolution of disputes regarding whether particular parties may register
or maintain registration of particular domain names.
(v)    In addition to the other limitations on Consensus Policies, they shall
not:
(A)    prescribe or limit the price of Registry Services;
(B)    modify the standards for the consideration of proposed Registry Services,
including the definitions of Security and Stability (set forth below) and the
standards applied by ICANN;
(C)    modify the terms or conditions for the renewal or termination of this
Agreement;
(D)    modify ICANN’s obligations to Registry Operator under Section 3.2 (a),
(b), and (c);
(E)    modify the limitations on Consensus Policies or Temporary Specifications
or Policies;
(F)    modify the definition of Registry Services;
(G)    modify the terms of Sections 7.2 and 7.3, below; and
(H)    alter services that have been implemented pursuant to Section 3.1(d) of
this Agreement (unless justified by compelling and just cause based on Security
and Stability).
(vi)    Registry Operator shall be afforded a reasonable period of time
following notice of the establishment of a Consensus Policy or Temporary
Specifications or Policies in which to comply with such policy or specification,
taking into account any urgency involved.
In the event of a conflict between Registry Services (as defined in Section
3.1(d)(iii) below), on the one hand, and Consensus Policies developed in
accordance with this Section 3.1(b) or any Temporary Specifications or Policies
established pursuant to Section 3.1(a)(i) above, on the other hand, the
Consensus Polices or Temporary Specifications or Policies shall control,
notwithstanding any other provisions contained within this Agreement.
(c)    Handling of Registry Data.
(i)    Data Escrow. Registry Operator shall establish at its expense a data
escrow or mirror site policy for the Registry Data compiled by Registry
Operator. Registry Data, as used in this Agreement, shall mean the following:
(1) data for domains sponsored by all registrars, consisting of domain name,
server name for each nameserver, registrar id, updated date, creation date,
expiration date, status information, and DNSSEC  delegation signer (“DS”) data;
(2) data for nameservers sponsored by all registrars consisting of server name,
each IP address, registrar id, updated date, creation date, expiration date, and
status information; (3) data for registrars sponsoring registered domains and
nameservers, consisting of registrar id, registrar address, registrar telephone
number, registrar e-mail address, whois server, referral URL, updated date and
the name, telephone number, and e-mail address of all the registrar's
administrative, billing, and technical contacts; and, (4) domain name registrant
data collected by the Registry Operator from registrars as part of or following
registration of a domain name. The escrow agent or mirror-site manager, and the
obligations thereof, shall be mutually agreed upon by ICANN and Registry
Operator on commercially reasonable standards that are technically and
practically sufficient to allow a successor registry operator to assume
management of the TLD. To this end, Registry Operator shall periodically deposit
into escrow all Registry Data on a schedule (not more frequently than weekly for
a complete set of Registry Data, and



--------------------------------------------------------------------------------



daily for incremental updates) and in an electronic format mutually approved
from time to time by Registry Operator and ICANN, such approval not to be
unreasonably withheld by either party. In addition, Registry Operator will
deposit into escrow that data collected from registrars as part of offering
Registry Services introduced after the Effective Date of this Agreement. The
schedule, content, format, and procedure for escrow deposits shall be as
reasonably established by ICANN from time to time, and as set forth in Appendix
1 hereto. Changes to the schedule, content, format, and procedure may be made
only with the mutual written consent of ICANN and Registry Operator (which
neither party shall unreasonably withhold) or through the establishment of a
Consensus Policy as outlined in Section 3.1(b) above. The escrow shall be held
under an agreement, substantially in the form of Appendix 2, as the same may be
revised from time to time, among ICANN, Registry Operator, and the escrow agent.
(ii)    Personal Data. Registry Operator shall notify registrars sponsoring
registrations in the registry for the TLD of the purposes for which Personal
Data (as defined below) submitted to Registry Operator by registrars, if any, is
collected, the intended recipients (or categories of recipients) of such
Personal Data, and the mechanism for access to and correction of such Personal
Data. Registry Operator shall take reasonable steps to protect Personal Data
from loss, misuse, unauthorized disclosure, alteration or destruction. Registry
Operator shall not use or authorize the use of Personal Data in a way that is
incompatible with the notice provided to registrars. “Personal Data” shall refer
to all data about any identified or identifiable natural person.
(iii)    Bulk Zone File Access. Registry Operator shall provide bulk access to
the zone files for the registry for the TLD to ICANN on a continuous basis in
the manner ICANN may reasonably specify from time to time. Bulk access to the
zone files shall be provided to third parties on the terms set forth in the TLD
zone file access agreement reasonably established by ICANN, which initially
shall be in the form attached as Appendix 3 hereto. Changes to the zone file
access agreement may be made upon the mutual written consent of ICANN and
Registry Operator (which consent neither party shall unreasonably withhold).
(iv)    Monthly Reporting. Within 20 days following the end of each calendar
month, Registry Operator shall prepare and deliver to ICANN a report providing
such data and in the format specified in Appendix 4.
(v)    Whois Service. Registry Operator shall provide such whois data as set
forth in Appendix 5.
(d)    Registry Operations.
(i)    Registration Restrictions. Registry Operator shall reserve, and not
register any TLD strings (i) appearing on the list of reserved TLD strings
attached as Appendix 6 hereto or (ii) located at 
http://data.iana.org/TLD/tlds-alpha-by-domain.txt for initial (i.e., other than
renewal) registration at the second level within the TLD.
(ii)    Functional and Performance Specifications. Functional and Performance
Specifications for operation of the TLD shall be as set forth in Appendix 7
hereto, and shall address without limitation DNS services; operation of the
shared registration system; and nameserver operations. Registry Operator shall
keep technical and operational records sufficient to evidence compliance with
such specifications for at least one year.
(iii)    Registry Services. Registry Services are, for purposes of this
Agreement, defined as the following: (a) those services that are both (i)
operations of the registry critical to the following tasks:  the receipt of data
from registrars concerning registrations of domain names and name servers;
provision to registrars of status information relating to the zone servers for
the TLD; dissemination of TLD zone files; operation of the registry zone
servers; and dissemination of contact and other information concerning domain
name server registrations in the TLD as required by this Agreement; and (ii)
provided by the Registry Operator for the .com registry as of March 31, 2006 ,
as the case may be; (b) other products or services that the Registry Operator is
required to provide because of the establishment of a Consensus Policy (as
defined in Section 3.1(b) above); (c) any other products or services that only a
registry operator is capable of providing, by reason of its designation as the
registry operator; and (d) material changes to any Registry Service within the
scope of (a), (b) or (c) above. Only Registry Services defined in (a) and (b)
above are subject to the maximum price provisions of Section 7.3, below.



--------------------------------------------------------------------------------



(iv)    Process for Consideration of Proposed Registry Services. Following
written notification by Registry Operator to ICANN that Registry Operator may
make a change in a Registry Service within the scope of the preceding paragraph:
(A)    ICANN shall have 15 calendar days to make a “preliminary determination”
whether a Registry Service requires further consideration by ICANN because it
reasonably determines such Registry Service:  (i) could raise significant
Security or Stability issues or (ii) could raise significant competition issues.
(B)    Registry Operator must provide sufficient information at the time of
notification to ICANN that it may implement such a proposed Registry Service to
enable ICANN to make an informed “preliminary determination.”  Information
provided by Registry Operator and marked “CONFIDENTIAL” shall be treated as
confidential by ICANN.  Registry Operator will not designate “CONFIDENTIAL”
information necessary to describe the purpose of the proposed Registry Service
and the effect on users of the DNS.
(C)    ICANN may seek expert advice during the preliminary determination period
(from entities or persons subject to confidentiality agreements) on the
competition, Security or Stability implications of the Registry Service in order
to make its “preliminary determination.”  To the extent ICANN determines to
disclose confidential information to any such experts, it will provide notice to
Registry Operator of the identity of the expert(s) and the information it
intends to convey.
(D)    If ICANN determines during the 15 calendar day “preliminary
determination” period that the proposed Registry Service, does not raise
significant Security or Stability (as defined below), or competition issues,
Registry Operator shall be free to deploy it upon such a determination.
(E)    In the event ICANN reasonably determines during the 15 calendar day
“preliminary determination” period that the Registry Service might raise
significant competition issues, ICANN shall refer the issue to the appropriate
governmental competition authority or authorities with jurisdiction over the
matter within five business days of making its determination, or two business
days following the expiration of such 15 day period, whichever is earlier, with
notice to Registry Operator. Any such referral communication shall be posted on
ICANN’s website on the date of transmittal. Following such referral, ICANN shall
have no further responsibility, and Registry Operator shall have no further
obligation to ICANN, with respect to any competition issues relating to the
Registry Service. If such a referral occurs, the Registry Operator will not
deploy the Registry Service until 45 calendar days following the referral,
unless earlier cleared by the referred governmental competition authority.
(F)    In the event that ICANN reasonably determines during the 15 calendar day
“preliminary determination” period that the proposed Registry Service might
raise significant Stability or Security issues (as defined below), ICANN will
refer the proposal to a Standing Panel of experts (as defined below) within five
business days of making its determination, or two business days following the
expiration of such 15 day period, whichever is earlier, and simultaneously
invite public comment on the proposal. The Standing Panel shall have 45 calendar
days from the referral to prepare a written report regarding the proposed
Registry Service’s effect on Security or Stability (as defined below), which
report (along with a summary of any public comments) shall be forwarded to the
ICANN Board. The report shall set forward the opinions of the Standing Panel,
including, but not limited to, a detailed statement of the analysis, reasons,
and information upon which the panel has relied in reaching their conclusions,
along with the response to any specific questions that were included in the
referral from ICANN staff. Upon ICANN’s referral to the Standing Panel, Registry
Operator may submit additional information or analyses regarding the likely
effect on Security or Stability of the Registry Service.
(G)    Upon its evaluation of the proposed Registry Service, the Standing Panel
will report on the likelihood and materiality of the proposed Registry Service’s
effects on Security or Stability, including whether the proposed Registry
Service creates a reasonable risk of a meaningful adverse effect on Security or
Stability as defined below:



--------------------------------------------------------------------------------



Security: For purposes of this Agreement, an effect on security by the proposed
Registry Service shall mean (1) the unauthorized disclosure, alteration,
insertion or destruction of Registry Data, or (2) the unauthorized access to or
disclosure of information or resources on the Internet by systems operating in
accordance with all applicable standards.
Stability: For purposes of this Agreement, an effect on stability shall mean
that the proposed Registry Service (1) is not compliant with applicable relevant
standards that are authoritative and published by a well-established, recognized
and authoritative standards body, such as relevant Standards-Track or Best
Current Practice RFCs sponsored by the IETF or (2) creates a condition that
adversely affects the throughput, response time, consistency or coherence of
responses to Internet servers or end systems, operating in accordance with
applicable relevant standards that are authoritative and published by a
well-established, recognized and authoritative standards body, such as relevant
Standards-Track or Best Current Practice RFCs and relying on Registry Operator’s
delegation information or provisioning services.
(H)    Following receipt of the Standing Panel’s report, which will be posted
(with appropriate confidentiality redactions made after consultation with
Registry Operator) and available for public comment, the ICANN Board will have
30 calendar days to reach a decision. In the event the ICANN Board reasonably
determines that the proposed Registry Service creates a reasonable risk of a
meaningful adverse effect on Stability or Security, Registry Operator will not
offer the proposed Registry Service. An unredacted version of the Standing
Panel’s report shall be provided to Registry Operator upon the posting of the
report.  The Registry Operator may respond to the report of the Standing Panel
or otherwise submit to the ICANN Board additional information or analyses
regarding the likely effect on Security or Stability of the Registry Service.
(I)    The Standing Panel shall consist of a total of 20 persons expert in the
design, management and implementation of the complex systems and
standards-protocols utilized in the Internet infrastructure and DNS (the
“Standing Panel”). The members of the Standing Panel will be selected by its
Chair. The Chair of the Standing Panel will be a person who is agreeable to both
ICANN and the registry constituency of the supporting organization then
responsible for generic top level domain registry policies. All members of the
Standing Panel and the Chair shall execute an agreement requiring that they
shall consider the issues before the panel neutrally and according to the
definitions of Security and Stability. For each matter referred to the Standing
Panel, the Chair shall select no more than five members from the Standing Panel
to evaluate the referred matter, none of which shall have an existing
competitive, financial, or legal conflict of interest, and with due regard to
the particular technical issues raised by the referral.
(e)    Fees and Payments. Registry Operator shall pay the Registry-Level Fees to
ICANN on a quarterly basis in accordance with Section 7.2 hereof.
(f)    Traffic Data. Nothing in this Agreement shall preclude Registry Operator
from making commercial use of, or collecting, traffic data regarding domain
names or non-existent domain names for purposes such as, without limitation, the
determination of the availability and Security and Stability of the Internet,
pinpointing specific points of failure, characterizing attacks and
misconfigurations, identifying compromised networks and hosts, and promoting the
sale of domain names; provided, however, that such use does not disclose domain
name registrant, end user information or other Personal Data as defined in
Section 3.1(c)(ii) for any purpose not otherwise authorized by this agreement.
In this regard, in the event the TLD registry is a "thick" registry model, the
traffic data that may be accessible to and used by Registry Operator shall be
limited to the data that would be accessible to a registry operated under a
"thin" registry model. The process for the introduction of new Registry Services
shall not apply to such traffic data. The process for the introduction of new
Registry Services shall not apply to such traffic data.  Nothing contained in
this Section 3.1(f) shall be deemed to constitute consent or acquiescence by
ICANN to a re-introduction by Registry Operator of the SiteFinder service
previously introduced by the Registry Operator on or about September 15, 2003,
or the introduction of any other service employing a universal wildcard
function, except that this sentence shall not prohibit the provision of
nameservice or any other non-registry service for a domain or zone used for
other than registration services to unaffiliated third parties by a single
entity (including its affiliates) for domain names registered through an
ICANN-accredited registrar. To the extent that traffic data subject to this
provision is made available, access shall be on terms that are
non-discriminatory.



--------------------------------------------------------------------------------



(g)    Security and Stability Review. Twice annually Registry Operator shall
engage in discussions with executive staff of ICANN and the Chairman of the
Board of ICANN on trends impacting the Security and/or Stability of the
Registry, the DNS or the Internet pursuant to the terms of confidentiality
agreements executed both by the executive staff of ICANN and the Chairman of the
Board.
(h)    Centralized Whois. Registry Operator shall develop and deploy a
centralized Whois for the .com TLD if mandated by ICANN insofar as reasonably
feasible, particularly in view of Registry Operator’s dependence on cooperation
of third parties.
Section 3.2    Covenants of ICANN. ICANN covenants and agrees with Registry
Operator as follows:
(a)    Open and Transparent. Consistent with ICANN’s expressed mission and core
values, ICANN shall operate in an open and transparent manner.
(b)    Equitable Treatment. ICANN shall not apply standards, policies,
procedures or practices arbitrarily, unjustifiably, or inequitably and shall not
single out Registry Operator for disparate treatment unless justified by
substantial and reasonable cause.
(c)    TLD Zone Servers. In the event and to the extent that ICANN is authorized
to set policy with regard to an authoritative root server system, it will ensure
that (i) the authoritative root will point to the TLD zone servers designated by
Registry Operator for the Registry TLD throughout the Term of this Agreement;
and (ii) any changes to the TLD zone server designation submitted to ICANN by
Registry Operator will be implemented by ICANN within seven days of submission.
(d)    Nameserver Changes. Registry Operator may request changes in the
nameserver delegation for the Registry TLD. Any such request must be made in a
format, and otherwise meet technical requirements, specified from time to time
by ICANN. ICANN will use commercially reasonable efforts to have such requests
implemented in the Authoritative Root-Server System within seven calendar days
of the submission.
(e)    Root-zone Information Publication. ICANN’s publication of root-zone
contact information for the Registry TLD will include Registry Operator and its
administrative and technical contacts. Any request to modify the contact
information for the Registry Operator must be made in the format specified from
time to time by ICANN.
Section 3.3    Cooperation. The parties agree to cooperate with each other and
share data as necessary to accomplish the terms of this Agreement.
Section 3.4    Contractual and Operational Compliance Audits.
(a)    ICANN may from time to time (not to exceed once per calendar quarter)
conduct, or engage a third party to conduct, contractual compliance audits to
assess compliance by Registry Operator with its representations and warranties
contained in Article II of this Agreement and its covenants contained in Article
III of this Agreement. Such audits shall be tailored to achieve the purpose of
assessing compliance, and ICANN will (a) give reasonable advance notice of any
such audit, which notice shall specify in reasonable detail the categories of
documents, data and other information requested by ICANN, and (b) use
commercially reasonable efforts to conduct such audit in such a manner as to not
unreasonably disrupt the operations of Registry Operator. As part of such audit
and upon request by ICANN, Registry Operator shall timely provide all responsive
documents, data and any other information necessary to demonstrate Registry
Operator’s compliance with this Agreement. Upon no less than five (5) business
days notice (unless otherwise agreed to by Registry Operator), ICANN may, as
part of any contractual compliance audit, conduct site visits during regular
business hours to assess compliance by Registry Operator with its covenants
contained in Section 3.1.
(b)    Any audit conducted pursuant to Section 3.4(a) will be at ICANN’s
expense, unless (i) the audit relates to Registry Operator’s compliance with
Section 3.1(c)(iv) and such audit reveals a material discrepancy or



--------------------------------------------------------------------------------



discrepancies in the data provided by Registry Operator, or (ii) the audit is
related to a discrepancy in the fees paid by Registry Operator hereunder in
excess of 5% to ICANN’s detriment. In either such case of (i) or (ii) above,
Registry Operator shall reimburse ICANN for all reasonable costs and expenses
associated with such audit and such reimbursement will be paid together with the
next Registry-Level Fee payment due following the date of transmittal of the
cost statement for such audit.
ARTICLE IV TERM OF AGREEMENT
Section 4.1    Term. The initial term of this Agreement shall expire on November
30, 2018. The Expiration Date shall be November 30, 2018, as extended by any
renewal terms.
Section 4.2    Renewal. This Agreement shall be renewed upon the expiration of
the term set forth in Section 4.1 above and each later term, unless the
following has occurred : (i) following notice of breach to Registry Operator in
accordance with Section 6.1 and failure to cure such breach within the time
period prescribed in Section 6.1, an arbitrator or court has determined that
Registry Operator has been in fundamental and material breach of Registry
Operator’s obligations set forth in Sections 3.1(a), (b), (d) or (e); Section
5.2 or Section 7.3 and (ii) following the final decision of such arbitrator or
court, Registry Operator has failed to comply within ten days with the decision
of the arbitrator or court, or within such other time period as may be
prescribed by the arbitrator or court. Upon renewal, in the event that the terms
of this Agreement are not similar to the terms generally in effect in the
Registry Agreements of the 5 largest gTLDs (determined by the number of domain
name registrations under management at the time of renewal), renewal shall be
upon terms reasonably necessary to render the terms of this Agreement similar to
such terms in the Registry Agreements for those other gTLDs. The preceding
sentence, however, shall not apply to the terms of this Agreement regarding the
price of Registry Services; the standards for the consideration of proposed
Registry Services, including the definitions of Security and Stability and the
standards applied by ICANN in the consideration process; the terms or conditions
for the renewal or termination of this Agreement; ICANN’s obligations to
Registry Operator under Section 3.2 (a), (b), and (c); the limitations on
Consensus Policies or Temporary Specifications or Policies; the definition of
Registry Services; or the terms of Section 7.3.
Section 4.3    Failure to Perform in Good Faith. In the event Registry Operator
shall have been repeatedly and willfully in fundamental and material breach of
Registry Operator’s obligations set forth in Sections 3.1(a), (b), (d) or (e);
Section 5.2 or Section 7.3, and arbitrators in accordance with Section 5.1(b) of
this Agreement repeatedly have found Registry Operator to have been in
fundamental and material breach of this Agreement, including in at least three
separate awards, then the arbitrators shall award such punitive, exemplary or
other damages as they may believe appropriate under the circumstances.
ARTICLE V DISPUTE RESOLUTION
Section 5.1    Resolution of Disputes.
(a)    Cooperative Engagement. In the event of a disagreement between Registry
Operator and ICANN arising under or out of this Agreement, either party may by
notice to the other invoke the dispute resolution provisions of this Article V.
Provided, however, that before either party may initiate arbitration as provided
in Section 5.1(b) below, ICANN and Registry Operator must attempt to resolve the
dispute by cooperative engagement as set forth in this Section 5.1(a). If either
party provides written notice to the other demanding cooperative engagement as
set forth in this Section 5.1(a), then each party will, within seven calendar
days after such written notice is deemed received in accordance with Section 8.6
hereof, designate a single executive officer as its representative under this
Section 5.1(a) with full authority to act on such party’s behalf to resolve the
dispute. The designated representatives shall, within 2 business days after
being designated, confer by telephone or in person to attempt to resolve the
dispute. If they are not able to resolve the dispute during such telephone
conference or meeting, they shall further meet in person at a location
reasonably designated by ICANN within 7 calendar days after such initial
telephone conference or meeting, at which meeting the parties shall attempt to
reach a definitive resolution. The time schedule and process set forth in this
Section 5.1(a) may be modified with respect to any dispute, but only if both
parties agree to a revised time schedule or process in writing in advance.
Settlement



--------------------------------------------------------------------------------



communications within the scope of this paragraph shall be inadmissible in any
arbitration or litigation between the parties.
(b)    Arbitration. Disputes arising under or in connection with this Agreement,
including requests for specific performance, shall be resolved through binding
arbitration conducted as provided in this Section 5.1(b) pursuant to the rules
of the International Court of Arbitration of the International Chamber of
Commerce (“ICC”). The arbitration shall be conducted in the English language and
shall occur in Los Angeles County, California, USA only following the failure to
resolve the dispute pursuant to cooperative engagement discussions as set forth
in Section 5.1(a) above. There shall be three arbitrators: each party shall
choose one arbitrator and, if the two arbitrators are not able to agree on a
third arbitrator, the third shall be chosen by the ICC. The prevailing party in
the arbitration shall have the right to recover its costs and reasonable
attorneys’ fees, which the arbitrators shall include in their awards. Any party
that seeks to confirm or vacate an arbitration award issued under this Section
5.1(b) may do so only pursuant to the applicable arbitration statutes. In any
litigation involving ICANN concerning this Agreement, jurisdiction and exclusive
venue for such litigation shall be in a court located in Los Angeles County,
California, USA; however, the parties shall also have the right to enforce a
judgment of such a court in any court of competent jurisdiction. For the purpose
of aiding the arbitration and/or preserving the rights of the parties during the
pendency of an arbitration, the parties shall have the right to seek a temporary
stay or injunctive relief from the arbitration panel or a court, which shall not
be a waiver of this agreement to arbitrate.
Section 5.2    Specific Performance. Registry Operator and ICANN agree that
irreparable damage could occur if any of the provisions of this Agreement was
not performed in accordance with its specific terms. Accordingly, the parties
agree that they each shall be entitled to seek from the arbitrators specific
performance of the terms of this Agreement (in addition to any other remedy to
which each party is entitled).
Section 5.3    Limitation of Liability. ICANN’s aggregate monetary liability for
violations of this Agreement shall not exceed an amount equal to the
Registry-Level Fees paid by Registry Operator to ICANN within the preceding
twelve-month period pursuant to Section 7.2 of this Agreement. Registry
Operator’s aggregate monetary liability to ICANN for violations of this
Agreement shall be limited to an amount equal to the fees and monetary
sanctions, if any, due and owing to ICANN under this Agreement within the
preceding twelve month period. In no event shall either party be liable for
special, indirect, incidental, punitive, exemplary, or consequential damages
arising out of or in connection with this Agreement or the performance or
nonperformance of obligations undertaken in this Agreement, except as provided
pursuant to Section 4.3 of this Agreement. EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN THIS AGREEMENT, REGISTRY OPERATOR DOES NOT MAKE ANY WARRANTY,
EXPRESS OR IMPLIED, WITH RESPECT TO THE SERVICES RENDERED BY ITSELF, ITS
SERVANTS, OR ITS AGENTS OR THE RESULTS OBTAINED FROM THEIR WORK, INCLUDING,
WITHOUT LIMITATION, ANY IMPLIED WARRANTY OF MERCHANTABILITY, NON-INFRINGEMENT,
OR FITNESS FOR A PARTICULAR PURPOSE.
ARTICLE VI TERMINATION PROVISIONS
Section 6.1    Termination by ICANN. ICANN may terminate this Agreement if and
only if: (i) Registry Operator fails to cure any fundamental and material breach
of Registry Operator’s obligations set forth in Sections 3.1(a), (b), (d) or
(e); Section 5.2 or Section 7.3 within thirty calendar days after ICANN gives
Registry Operator written notice of the breach, which notice shall include with
specificity the details of the alleged breach; and (ii) (a) an arbitrator or
court has finally determined that Registry Operator is, or was, in fundamental
and material breach and failed to cure such breach within the prescribed time
period and (b) following the decision of such arbitrator or court, Registry
Operator has failed to comply with the decision of the arbitrator or court.
Section 6.2    Bankruptcy. This Agreement shall automatically terminate in the
event Registry Operator shall voluntarily or involuntarily be subject to
bankruptcy proceedings.
Section 6.3    Transition of Registry upon Termination of Agreement. Upon any
termination of this Agreement as provided in Sections 6.1 and 6.2, the parties
agree to work cooperatively to facilitate and implement the transition of the
registry for the TLD in accordance with this Section 6.3. Registry Operator
shall agree to provide ICANN or



--------------------------------------------------------------------------------



any successor registry authority that may be designated for the TLD with any
data regarding operations of the registry for the TLD necessary to maintain
operations that may be reasonably requested in addition to that data escrowed in
accordance with Section 3.1(c)(i) hereof.
Section 6.4    Rights in Data. Registry Operator shall not be entitled to claim
any intellectual property rights in Registry Data. In the event that Registry
Data is released from escrow as set forth in Section 3.1(c)(i), rights, if any,
held by Registry Operator in the data shall automatically be licensed on a
non-exclusive, irrevocable, royalty-free, paid-up basis to ICANN or to a party
designated in writing by ICANN.
Section 6.5    No Reimbursement. Any and all expenditures, capital investments
or other investments made by Registry Operator in connection with this Agreement
shall be at Registry Operator’s own risk and ICANN shall have no obligation to
reimburse Registry Operator for any such expense, capital expenditure or
investment. Registry Operator shall not be required to make any payments to a
successor registry operator by reason of registry fees paid to Registry Operator
prior to the effective date of (i) any termination or expiration of this
Agreement or (ii) transition of the registry, unless any delay in transition of
the registry to a successor operator shall be due to the actions of Registry
Operator.
ARTICLE VII SPECIAL PROVISIONS
Section 7.1    Registry-Registrar Agreement.
(a)    Access to Registry Services. Registry Operator shall make access to
Registry Services, including the shared registration system, available to all
ICANN-accredited registrars, subject to the terms of the Registry-Registrar
Agreement attached as Appendix 8 hereto. Subject to Section 7.1(d), Registry
Operator shall provide all ICANN-accredited registrars following execution of
the Registry-Registrar Agreement, provided registrars are in compliance with
such agreement, operational access to Registry Services, including the shared
registration system for the TLD. Such nondiscriminatory access shall include
without limitation the following:
(i)    All registrars (including any registrar affiliated with Registry
Operator, if any) can connect to the shared registration system gateway for the
TLD via the Internet by utilizing the same maximum number of IP addresses and
SSL certificate authentication;
(ii)    Registry Operator has made the current version of the registrar toolkit
software accessible to all registrars and has made any updates available to all
registrars on the same schedule;
(iii)    All registrars have the same level of access to customer support
personnel via telephone, e-mail and Registry Operator’s website;
(iv)    All registrars have the same level of access to registry resources to
resolve registry/registrar or registrar/registrar disputes and technical and/or
administrative customer service issues;
(v)    All registrars have the same level of access to data generated by
Registry Operator to reconcile their registration activities from Registry
Operator’s Web and ftp servers;
(vi)    All registrars may perform basic automated registrar account management
functions using the same registrar tool made available to all registrars by
Registry Operator; and
(vii)    The shared registration system does not include, for purposes of
providing discriminatory access, any algorithms or protocols that differentiate
among registrars with respect to functionality, including database access,
system priorities and overall performance.
Such Registry-Registrar Agreement may be revised by Registry Operator from time
to time, provided however, that any such revisions must be approved in advance
by ICANN.



--------------------------------------------------------------------------------



(b)    Registry Operator Shall Not Act as Own Registrar. Registry Operator shall
not act as a registrar with respect to the TLD. This shall not preclude Registry
Operator from registering names within the TLD to itself through a request made
to an ICANN-accredited registrar. In addition, where there is an imminent threat
to the Security and Stability of the TLD or the Internet, this provision shall
not preclude Registry Operator, for the purpose of protecting the Security and
Stability of the TLD or the Internet, from temporarily preventing the
registration of one or more names; provided, as soon as practicable but no later
than 3 business days of taking such action, Registry Operator provides ICANN
with a written notice of such action, which notice shall list all affected
names, state the expected length of time that such names will not be available
for registration, and explain why Registry Operator took such action. The
contents of such notice shall be treated as confidential to the extent permitted
by law. If ICANN disagrees with such action, it will instruct Registry Operator
to release such names and Registry Operator shall immediately release such names
upon receipt of such written instructions from ICANN.
(c)    Restrictions on Acquisition of Ownership or Controlling Interest in
Registrar. Registry Operator shall not acquire, directly or indirectly, control
of, or a greater than fifteen percent ownership interest in, any
ICANN-accredited registrar.
(d)    Compliance Actions. Registry Operator acknowledges that all
ICANN-accredited registrars must enter into a registrar accreditation agreement
(“RAA”) with ICANN and ICANN may take certain compliance actions in response to
an emergency or in accordance with the terms of the RAA, including suspension or
termination of a registrar’s accreditation or suspension of a registrar’s
ability to create new registered names or initiate inbound transfers of
registered names. ICANN may require Registry Operator to take specific actions
consistent with ICANN’s authority under the terms of the RAA to: (i) suspend or
terminate a registrar’s ability to create new registered names or (ii) transfer
registered names to a registrar designated by ICANN.
Section 7.2    Fees to be Paid to ICANN.
(a)    Registry Level Fees. As of the Effective Date, Registry Operator shall
pay ICANN a Registry-Level Transaction Fee equal to the number of annual
increments of an initial or renewal domain name registration (at one or more
levels, and including renewals associated with transfers from one
ICANN-accredited registrar to another), during the applicable calendar quarter
multiplied by US$0.25. Registry Operator shall pay the Registry-Level
Transaction Fee by the 20th day following the end of each calendar quarter
(i.e., on April 20, July 20, October 20 and January 20 for the calendar quarters
ending March 31, June 30, September 30 and December 31) of the year to an
account designated by ICANN. For the calendar quarter ending December 31, 2012,
Registry Operator shall pay an amount equal to the prorated “ICANN Fixed
Registry Fee” that would have otherwise been due for the quarter under the
Registry Agreement dated March 1, 2006 by and between ICANN and Registry
Operator, as amended, plus the prorated Registry-Level Transaction Fee under
this Agreement for the period from the Effective Date through December 31, 2012.
(b)    Variable Registry-Level Fee. For fiscal quarters in which ICANN does not
collect a variable accreditation fee from all registrars, upon receipt of
written notice from ICANN, Registry Operator shall pay ICANN a Variable
Registry-Level Fee. The fee will be calculated by ICANN. The Registry Operator
will invoice and collect the fees from the registrars who are party to a
Registry-Registrar Agreement with Registry Operator and paid to ICANN by the
Registry Operator by the 20th day following the end of each calendar quarter
(i.e., on April 20, July 20, October 20 and January 20 for the calendar quarters
ending March 31, June 30, September 30 and December 31) of the year to an
account designated by ICANN. The fee will consist of two components; each
component will be calculated by ICANN for each registrar:
(i)    The transactional component of the Variable Registry-Level Fee shall be
specified by ICANN in accordance with the budget adopted by the ICANN Board of
Directors for each fiscal year but shall not exceed US$0.25.
(ii)    The per-registrar component of the Variable Registry-Level Fee shall be
specified by ICANN in accordance with the budget adopted by the ICANN Board of
Directors for each fiscal year.



--------------------------------------------------------------------------------



(c)    Interest on Late Payments. For any payments ten days or more overdue
pursuant to Section 7.2, Registry Operator shall pay interest on late payments
at the rate of 1.5% per month or, if less, the maximum rate permitted by
applicable law.
Section 7.3    Pricing for Domain Name Registrations and Registry Services.
(a)    Scope. The Registry Services to which the provisions of this Section 7.3
shall apply are:
(i)    the Registry Services defined in Section 3.1(d)(iii)(a), above, and
(ii)    other products or services that the Registry Operator is required to
provide within the scope of Section 3.1(d)(iii)(b), above, because of the
establishment of a Consensus Policy (as defined in Section 3.1(b) above):
(1)
to implement changes in the core functional or performance specifications for
Registry Services (as defined in Section 3.1(d)(iii)(a)); or

(2)
that are reasonably necessary to facilitate:  (A) Security and/or Stability of
the Internet or DNS; (B) Security and Stability of the registry database for the
TLD; or (C) resolution of disputes regarding the registration of domain names
(as opposed to the use of such domain names).

Nothing contained herein shall be construed to apply the provisions of this
Section 7.3 to the services enumerated in Appendix 9 of this Agreement.
(b)    No Tying. Registry Operator shall not require, as a condition of the
provision or use of Registry Services subject to this Section 7.3 in accordance
with the requirements of this Agreement, including without limitation Section
7.1 and Appendix 10, that the purchaser of such services purchase any other
product or service or refrain from purchasing any other product or service.
Notwithstanding any other offering that may include all or any portion of the
Registry Services at any price, Registry Operator shall offer to all
ICANN-accredited registrars the combination of all Registry Services subject to
this Section 7.3 at a total price for those Registry Services that is no greater
than the Maximum Price calculated pursuant to Section 7.3(d) and that otherwise
complies with all the requirements of Section 7.3.
(c)    Price for Registry Services. The price for all Registry Services subject
to this Section 7.3 shall be the amount, not to exceed the Maximum Price, that
Registry Operator charges for each annual increment of a new and renewal domain
name registration and for each transfer of a domain name registration from one
ICANN-accredited registrar to another.
(d)    Maximum Price. The Maximum Price for Registry Services subject to this
Section 7.3 shall be as follows:
(i)    from the Effective Date through 30 November 2018, US $7.85;
(ii)    Registry Operator shall be entitled to increase the Maximum Price during
the term of the Agreement due to the imposition of any new Consensus Policy or
documented extraordinary expense resulting from an attack or threat of attack on
the Security or Stability of the DNS, not to exceed the smaller of the preceding
year’s Maximum Price or the highest price charged during the preceding year,
multiplied by 1.07.
(e)    No price discrimination. Registry Operator shall charge the same price
for Registry Services subject to this Section 7.3, not to exceed the Maximum
Price, to all ICANN-accredited registrars (provided that volume discounts and
marketing support and incentive programs may be made if the same opportunities
to qualify for those discounts and marketing support and incentive programs is
available to all ICANN-accredited registrars).



--------------------------------------------------------------------------------



(f)    Adjustments to Pricing for Domain Name Registrations. Registry Operator
shall provide no less than six months prior notice in advance of any increase
for new and renewal domain name registrations and for transferring a domain name
registration from one ICANN-accredited registrar to another and shall continue
to offer for periods of up to ten years new and renewal domain name
registrations fixed at the price in effect at the time such offer is accepted.
Registry Operator is not required to give notice of the imposition of the
Variable Registry-Level Fee set forth in Section 7.2(c).
(g)    Maximum Price does not include ICANN Variable Registry-Level Fee. The
Maximum Price does not include, and shall not be calculated from a price that
includes, all or any part of the ICANN Variable Registry-Level Fee set forth in
Section 7.2(c), above, or any other per-name fee for new and renewal domain name
registrations and for transferring a domain name registration from one
ICANN-accredited registrar to another.
ARTICLE VIII MISCELLANEOUS
Section 8.1    Indemnification of ICANN.
(a)    Registry Operator shall indemnify, defend, and hold harmless ICANN
(including its directors, officers, employees, and agents) from and against any
and all third-party claims, damages, liabilities, costs, and expenses, including
reasonable legal fees and expenses, arising out of or relating to: (a) ICANN's
reliance, in connection with its decision to delegate the TLD to Registry
Operator or to enter into this Agreement, on information provided by Registry
Operator in its application for the TLD; (b) Registry Operator's establishment
or operation of the registry for the TLD; (c) Registry Operator's provision of
Registry Services; (d) collection or handling of Personal Data by Registry
Operator; (e) any dispute concerning registration of a domain name within the
domain of the TLD for the registry; and (f) duties and obligations of Registry
Operator in operating the registry for the TLD; provided that Registry Operator
shall not be obligated to indemnify, defend, or hold harmless ICANN to the
extent the claim, damage, liability, cost, or expense arose due to a breach by
ICANN of any obligation contained in this Agreement or any willful misconduct of
ICANN. For avoidance of doubt, nothing in this Section 8.1 shall be deemed to
require Registry Operator to reimburse or otherwise indemnify ICANN for the
costs associated with the negotiation or execution of this Agreement, or with
the monitoring or management of the parties' respective obligations under this
Agreement. Further, this section shall not apply to any request for attorney's
fees in connection with any litigation or arbitration between or among the
parties.
(b)    For any claims by ICANN for indemnification whereby multiple registry
operators (including Registry Operator) have engaged in the actions or omissions
that gave rise to the claim, Registry Operator's aggregate liability to
indemnify ICANN with respect to such claim shall be limited to a percentage of
ICANN's total claim, calculated by dividing the number of total domain names
under registration with Registry Operator within the TLD (which names under
registration shall be calculated consistently with Section 7.2 hereof for any
applicable quarter) by the total number of domain names under registration
within all TLDs for which the registry operators thereof that are engaging in
the same acts or omissions giving rise to such claim. For the avoidance of
doubt, in the event that a registry operator is engaged in the same acts or
omissions giving rise to the claims above, but such registry operator(s) do not
have the same or similar indemnification obligations to ICANN at set forth in
8.1(a) above, the number of domains under management by such registry
operator(s) shall nonetheless be included in the calculation in the preceding
sentence.
Section 8.2    Indemnification Procedures. If ICANN receives notice of any
third-party claim that is indemnified under Section 8.1 above, ICANN shall
promptly notify Registry Operator of such claim. Registry Operator shall be
entitled, if it so elects, in a notice promptly delivered to ICANN, to
immediately take control of the defense and investigation of such claim and to
employ and engage attorneys reasonably acceptable to the indemnified party to
handle and defend the same, at the indemnifying party's sole cost and expense,
provided that in all events ICANN shall be entitled to control at its sole cost
and expense the litigation of issues concerning the validity or interpretation
of ICANN policies or conduct. ICANN shall cooperate, at its own cost, in all
reasonable respects with Registry Operator and its attorneys in the
investigation, trial, and defense of such claim and any appeal arising
therefrom; provided, however, that the indemnified party may, at its own cost
and expense, participate, through its attorneys or otherwise, in such
investigation, trial and defense of such claim and any appeal arising therefrom.
No settlement of a



--------------------------------------------------------------------------------



claim that involves a remedy affecting ICANN other than the payment of money in
an amount that is indemnified shall be entered into without the consent of
ICANN. If Registry Operator does not assume full control over the defense of a
claim subject to such defense in accordance with this Section, Registry Operator
may participate in such defense, at its sole cost and expense, and ICANN shall
have the right to defend the claim in such manner as it may deem appropriate, at
the cost and expense of Registry Operator.
Section 8.3    No Offset. All payments due under this Agreement shall be made in
a timely manner throughout the term of this Agreement and notwithstanding the
pendency of any dispute (monetary or otherwise) between Registry Operator and
ICANN.
Section 8.4    Use of ICANN Name and Logo. ICANN grants to Registry Operator a
non-exclusive royalty-free license to state that it is designated by ICANN as
the Registry Operator for the Registry TLD and to use a logo specified by ICANN
to signify that Registry Operator is an ICANN-designated registry authority.
This license may not be assigned or sublicensed by Registry Operator.
Section 8.5    Assignment and Subcontracting. Any assignment of this Agreement
shall be effective only upon written agreement by the assignee with the other
party to assume the assigning party’s obligations under this Agreement.
Moreover, neither party may assign this Agreement without the prior written
approval of the other party, which shall not be unreasonably withheld.
Notwithstanding the foregoing, ICANN may assign this Agreement in conjunction
with a reorganization or re-incorporation of ICANN, to another nonprofit
corporation organized for the same or substantially the same purposes. Registry
Operator must provide notice to ICANN of any subcontracting arrangements, and
any agreement to subcontract portions of the operations of the TLD must mandate
compliance with all covenants, obligations and agreements by Registry Operator
hereunder. Any subcontracting of technical operations shall provide that the
subcontracted entity become party to the data escrow agreement mandated by
Section 3.1(c)(i) hereof.
Section 8.6    Amendments and Waivers. No amendment, supplement, or modification
of this Agreement or any provision hereof shall be binding unless executed in
writing by both parties. No waiver of any provision of this Agreement shall be
binding unless evidenced by a writing signed by the party waiving compliance
with such provision. No waiver of any of the provisions of this Agreement or
failure to enforce any of the provisions hereof shall be deemed or shall
constitute a waiver of any other provision hereof, nor shall any such waiver
constitute a continuing waiver unless otherwise expressly provided.
Section 8.7    No Third-Party Beneficiaries. This Agreement shall not be
construed to create any obligation by either ICANN or Registry Operator to any
non-party to this Agreement, including any registrar or registered name holder.
Section 8.8    Notices, Designations, and Specifications. All notices to be
given under or in relation to this Agreement shall be given either (i) in
writing at the address of the appropriate party as set forth below or (ii) via
facsimile or electronic mail as provided below, unless that party has given a
notice of change of postal or email address, or facsimile number, as provided in
this agreement. Any change in the contact information for notice below shall be
given by the party within 30 days of such change. Any notice required by this
Agreement shall be deemed to have been properly given (i) if in paper form, when
delivered in person or via courier service with confirmation of receipt or (ii)
if via facsimile or by electronic mail, upon confirmation of receipt by the
recipient’s facsimile machine or email server. Whenever this Agreement shall
specify a URL address for certain information, Registry Operator shall be deemed
to have been given notice of any such information when electronically posted at
the designated URL.  In the event other means of notice shall become practically
achievable, such as notice via a secure website, the parties shall work together
to implement such notice means under this Agreement. 
If to ICANN, addressed to:
Internet Corporation for Assigned Names and Numbers
12025 Waterfront Drive, Suite 300
Los Angeles, CA 90094-2536



--------------------------------------------------------------------------------



Telephone: 1-310-301-5800
Facsimile: 1-310-823-8649
Attention: President and CEO
With a Required Copy to:  General Counsel
Email:  (As specified from time to time.)
If to Registry Operator, addressed to:
VeriSign, Inc.
12061 Bluemont Way,
Reston, Virginia 20190
Telephone: 1-703-948-4524
Facsimile: 1-703-450-7326
Attention: VP, Associate General Counsel, Naming
With a Required Copy to:  General Counsel
Email: (As specified from time to time.)
Section 8.9    Language. Notices, designations, determinations, and
specifications made under this Agreement shall be in the English language.
Section 8.10    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
Section 8.11    Entire Agreement. This Agreement (including its Appendices,
which form a part of it) constitutes the entire agreement of the parties hereto
pertaining to the operation of the TLD and supersedes all prior agreements,
understandings, negotiations and discussions, whether oral or written, between
the parties on that subject. In the event of a conflict between the provisions
in the body of this Agreement and any provision in its Appendices, the
provisions in the body of the Agreement shall control.


[signature page follows]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives.
INTERNET CORPORATION FOR ASSIGNED NAMES AND NUMBERS
By:_____________________________
           Fadi Chehadé
            President and Chief Executive Officer
Date:
VeriSign, Inc.
By:_____________________________
            D. James Bidzos
           Chairman of the Board, Executive Chairman, President and Chief
Executive Officer
Date:





